 AUSTIN CABLEVISION535American Television and CommunicationsCorpora-tion d/b/a Austin Cablevision,'Employer-Peti-tionerandCommunications Workers of Amer-ica, AFL-CIO. Case 23-UC-12628 April 1986DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 17 August 1984 the Employer filed a petitionto clarify whether salesclerks should be included inthe existing clerical unit. After a hearing before ahearing officer of the National LaborRelationsBoard, the ActingRegionalDirector for Region 23issued on 19 October 1984 a Decision and Orderdismissing the Employer's petition. The Acting Re-gional Director held that the petition was inappro-priate because the salesclerk position existed priorto the parties entering into their then-current bar-gaining agreement and because the position hadbeen excluded for over 2 years. In addition, theActing Regional Director held that salesclerks donot share a sufficient community of interest withthe existing unit to be included through unit clarifi-cation proceedings.The Union timely requested review, and the Em-ployer filed an opposing brief. On 8 July 1985 theBoard granted the request for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and makes the following findings.The Employer provides cable television servicefrom its place of business in Austin, Texas. In 1974the Union was certified as the exclusive bargainingrepresentative in a unit comprising all office cleri-cal employees working for the Employer's prede-cessor.Earlier the Union was certified for a sepa-rate unit of service, maintenance, and installationemployees. The August 1978 to October 1981 bar-gaining agreementbetween the Union and thepredecessor recognized the Union as representativeof the office clerical,service,maintenance,and in-stallationemployees.The agreement set wageschedules for the following clerical unit employees:telephone clerks, cashiers, dispatchers, and recordsclerks.On 1 September 1981 the Employer purchasedthe business and assumed the existing bargainingagreementwith the Union. When theagreementexpired in October 1981, the Union conducted astrike that lasted until June 1982. After its takeov-er, the Employer reorganized the business. It cre-ated distinct departments, remodeled the building,and increased the number of employees, supervi-sors, and management officials. In January 1982 theEmployer created the salesclerk position to workexclusively in thesales or marketingdepartment.From its takeover, throughout the strike, and afterthe strike, the Employerengaged in extensive ne-gotiationswith the Union. On 15 October 1982 theEmployer and the Union reached an agreement ef-fective through 31 July 1985. The agreement con-tains the same clause recognizing the Union as theexclusive representative of all office clerical em-ployees. Unlike the prior agreement, the 1982-1985agreement does not refer to separate clerical posi-tions but refers only to customer service represent-atives (CSRs).The Employerseeks a determination that thesalesclerks are not part of the existing clerical unit.The Union contends that the bargaining unit com-prising "all office clerical employees" should in-clude the salesclerks. The Acting Regional Direc-tor found that the salesclerks should not be includ-ed in the unit and that the petition should be dis-missed.We reverse both findings.Prior to the Employer's reorganization, salesper-sons,who were notrepresentedby the Union after1976,did not have their own clerical help butrelied on unit clericals. The Employer set up a sep-arate sales or marketing department after it tookover the business in September 1981. The numberof salesclerks has fluctuated from three to fivesince the position was created in January 1982.The Employer never informed the Union that ithad created the salesclerk position. The Union firstlearned about the position after the strike when itsignedup salesclerkMcCullen.McCullenwashired full time in March 1982 and worked duringthe strike behind the picketline. InJuly 1982 aunion steward signed up McCullen for dues check-off.The record is silent whether this dues authori-zationwas ever submitted to the Employer.McCullen testified that she began paying dues outof her pocket. In any event, the Employer did notinform the Union at this time that McCullen wasoutside the unit. McCullen signed another checkoffauthorization in July 1983. On 4 January 1984 theUnion sent McCullen's name to the Employer on alistof employees authorizing dues checkoff. On 9January 1984 the Employer told McCullen that itdid not recognize the Union as bargaining repre-sentative of the salesclerks.In January 1984 the Union filed a grievance re-garding a salesclerk.At the 21 February 1984grievancemeeting,theUniondisagreedwith the'The Employer-Petitioner's name was amended at the hearingEmployer's assertion that salesclerks are not part of279 NLRB No. 75 536DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unit. Prior to arbitration of the grievance, theEmployer obtained a restraining order pending theoutcome of its unit clarification petition.TheUnion subsequently withdrew the grievance.The parties did not discuss the salesclerk positionduring negotiations. Early in the negotiations theEmployer proposed that the clerical job titles inthe prior contract be incorporated into a new cus-tomer service representative title.In an8Decem-ber 1981 counterproposal the Union stated that itwould agree to "roll up Tel. Clk., Cashier, andRec. Clk.into a single clericalclassification."Thecustomer service representative title was includedin the new contract. The contract also providedthat pay raises would be based on job testing andthat a customer service representative would beslotted in a particular pay grade based on thenumber of functions the employee could perform.Shortly before the end of negotiations, the Em-ployer prepared a document placing employees ingrade according to the slotting system. The slottingdocument lists some 60 employees as either cus-tomer services, credit and collection, or data proc-essing CSRs. After comparing the effect for a sam-pling of employees, the Union reluctantly acceptedthe slotting document.In 1976 the Union agreed to exclude the payrollclerk (also called records clerk) if the general man-agermade her his confidential secretary. Sometime later the Union agreed to exclude anotherconfidential secretary.After the Employer tookover the business, the payroll clerk stopped per-forming secretarial duties; the clerk assumed theaccounts payable position created in January 1982.The Employer also created a purchasing clerk po-sition in October 1981, an engineering clerk posi-tion in early 1982, and an accounting clerk positioninearly 1984. The Union was unaware of thechanges and new positions until the hearing.2Generally, the Board will not clarify a unit de-fined by contract during the contract's midterm toinclude an excluded position in existence before thecontract was signed because to do so would disruptthe bargaining relationship.Monongahela Power Co.,198 NLRB 1183 (1972);Wallace-Murray Corp., 192NLRB 1090 (1971). In the instant case, the partiesdid not discuss the salesclerks' status during negoti-ations.The contract does not explicitly excludesalesclerks, and its unit description including alloffice clericals is sufficient to encompass sales-clerks.The contract does not mention salesclerksor other particular clerical positions, which were2In its posthearing brief, the Union contended that these positionsshould be included in the unit The Acting Regional Director found,properly, that the contention was outside the scope of the pending peti-tion"rolled up" into the customer service representa-tive position. The actual dispute over whether thecustomer service representative position includessalesclerks did not arise until after the contract hadbeen signed.Contrary to the Employer's contentions, theUnion neither tacitly agreed to nor acquiesced inthe salesclerks' exclusion from the unit. The Em-ployer did not inform the Union that salesclerks ex-isted.The Union apparently first learned of theirexistencewhen in July 1982 it signed up a sales-clerk.The Union, however, had no reason to be-lieve the salesclerks were not encompassed withinthe customer service representative title.When theUnion agreed to "roll up" existing clerks into theCSR title, the Employer had not yet created thesalesclerk position. The Employer did not informthe Union of its position that salesclerks were notin the unit until January 1984.Prior to the contract's execution, the Union didagree to the Employer's proposed slotting docu-ment, which listed 60 clericals, but no salesclerks.The purpose of the slotting document was not,however, to delineate the unit. In addition, as thedocument listed all employees as customer servicerepresentatives, it could not have alerted the Unionto the Employer's position that salesclerks were tobe excluded from the unit. The document alsowould not have alerted the Union to any otherclerical position about which the Union was un-aware. The Union never agreed to a fragmentedclerical unit. The only clericals it agreed to excludewere those it believed acted as confidential em-ployees. Thus, the contract's recognition clause foralloffice clericals has not been vitiated by anyaction taken by the Union.The Union has not acquiesced in the Employer'sposition through neglect or inaction. The Employ-er created and staffed the salesclerk position duringthe strike.As the Union ended the strike withoutobtaining a bargaining agreement, its primary goalwas to reach agreement, rather than to enroll em-ployees who had worked during the strike. Despitethese obstacles, the Union did enroll salesclerkMcCullen, did discuss work-related problems withher, and did pursue a grievance regarding anothersalesclerk.The Union treated salesclerks as unitmembers. In addition, the Employer was undergo-ing an expansion and reorganization throughout theperiod in issue.Based on the above, we find that the salesclerkshave not been historically excluded from the unit.Cf.Plough, Inc.,203 NLRB 818 (1973). We alsofind that salesclerks have not been contractuallyexcluded and that the Union has not waived itsrights to represent the salesclerks by failing to AUSTIN CABLEVISIONsecure their inclusion in the bargaining agreement.Accordingly, we reverse the Acting Regional Di-rector's dismissal of the petition.For the followingreasons,we also reverse theActing Regional Director'sconclusion that sales-clerks have an insufficient community of interestwith other clerks to be included in the existingunit.The Board will not accrete employees whoseunit status is in issue into an existing unit if the em-ployees could constitute a separate appropriateunit.Melbet Jewelry Co.,180NLRB 107 (1969).Resolution of the issue turns on a community-of-in-terest determination.Customarilythe Board doesnot find a segment of office clerical employees ap-propriate.Bank of America,174 NLRB 101 (1969);Otis Elevator Co.,116 NLRB 262 (1956). We findno reason in the instant case to depart from thisgeneral rule.The Employer employs from 60 to 70 customerservice representatives, all office clericals, in itscustomer service department, credit and collectiondepartment, and data processing department. Cus-tomer service department clericals spend most oftheir time on phone banks handling customer in-quiries and complaints. They assess the customers'problems, attempt to resolve routine ones, andrefer the others to technicians. The credit and col-lection department and the data processing depart-ment clericals perform more typical clerical func-tions.The credit and collection clericals have lesscustomer contact than customer service clericals;the data processing clericals have little, if any, cus-tomer contact.The Employer employs five salesclerks in itssales or marketing department to provide clericalsupport to sales representatives. They process therepresentatives'work orders and prepare dailysales reports, which the Employer uses to calculatethe representatives' commissions. The salesclerksspend a little over half their time collating sales in-formation and making initial calculations for thesalesrepresentatives' payroll. Salesclerks do takecalls from existing customers, who may use a salesrepresentative's card to call the Employer about aproblem. The salesclerks are expected to transferthe calls to the appropriate department. The sales-clerks also take calls `from potential customers.Based on the above, we find that the salesclerks'duties do not significantly differ from those of537other office clericals. Before their position was cre-ated, most of their duties were handled by unit em-ployees. Salesclerks handle phoned-in requests forinstallations or for inquiries about obtaining servicefor sales representatives similarly to the way cus-tomer service representatives handle phoned-in re-quests about problems for the technicians to solve.They also process work orders for salesmen just ascustomer service representatives processworkorders for technicians. Salesclerks must take theextra step of tabulating the sales representatives'payroll only because, unlike technicians, sales rep-resentatives receive commissions.3 Moreover,sales-clerks' functions are integrated with those of otherclericals.Salesclerks pick up and process workorders generated by customer service representa-tives and prepare calculator tapes of sales informa-tion used by customer service representatives tomake bank entries.The salesclerks work in a separate department,are separately supervised, do not interchange withother office clericals, and have little official contactwith other office clericals. These factors are insuffi-cient in light of the functional integration to showthat salesclerks have a separate community of inter-est from other clericals.Bank of America,supra.All clerical employees, including the salesclerks,share the same breakroom, work approximately thesame hours, and receive substantially the same ben-efits.Differences in pay and benefits between sales-clerks and other clericals is largely based on theEmployer's position that salesclerks are not in theunit and are, therefore, not covered by the bargain-ing agreement.Accordingly, we find that the position of sales-clerk shares a community of interest with unitoffice clerical employees and shall clarify the unitto include the position.ORDERThe unit of all office clerical employees repre-sented by Communications Workers of America,AFL-CIO,atAmerican Television & Communica-tionsCorporation d/b/a Austin Cablevision isclarified to include the classification of salesclerk.3The Union historically agreed to the exclusion of the payroll clerkbecause that employee also served as a confidential secretary to the man-ager